United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2179
                         ___________________________

                         Robyn G. Edwards; Mikki Adams

                       lllllllllllllllllllll Plaintiffs - Appellants

                                            v.

 Gene Salter Properties and Salter Construction Inc.; Brittany Pringle, Employee

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                            Submitted: December 6, 2016
                             Filed: December 19, 2016
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

        Robyn Edwards and Mikki Adams appeal after the District Court dismissed
their pro se action for failure to state a claim under the Fair Housing Act (FHA).
Plaintiffs tried to rent an apartment from defendants but were told they had to show
they had sufficient income to qualify as renters by providing pay stubs, an “offer
letter,” or tax returns. Plaintiffs could not provide such documentation because their
only sources of income were government disability benefits, retirement benefits, and
rental income. Plaintiffs offered to provide proof of these income sources, but
defendants refused to accept such proof.

       As relevant, plaintiffs claim that defendants violated the FHA by refusing to
allow them to prove that they had sufficient income to qualify as renters through
documentation of their receipt of government benefits and rental income. See 42
U.S.C. § 3604(f)(1) (stating that it is unlawful to “discriminate in the sale or rental,
or to otherwise make unavailable or deny, a dwelling to any buyer or renter because
of a handicap”). We agree with the District Court that plaintiffs did not sufficiently
allege disparate treatment. They alleged that they were treated differently because of
their form of income, not because of a handicap. See Peebles v. Potter, 354 F.3d 761,
766 (8th Cir. 2004) (“In disparate-treatment cases [under the Rehabilitation Act], a similarly
situated disabled individual is treated differently because of his disability than less- or non-
disabled individuals.”). Further, plaintiffs did not sufficiently allege a disparate impact,
that is, that handicapped persons are or will be disproportionately impacted by the
income-verification policy. See Ricci v. DeStefano, 557 U.S. 557, 577 (2009) (noting
in a Title VII case that disparate-impact discrimination involves practices that have
a “disproportionately adverse effect” on a protected group).

       We conclude, however, that plaintiffs sufficiently alleged that defendants
violated the FHA by failing to make a reasonable accommodation necessary to afford
them the equal opportunity to rent an apartment from defendants. See 42 U.S.C.
§ 3604(f)(3)(B) (stating that handicap discrimination includes “a refusal to make
reasonable accommodations in rules, policies, practices, or services, when such
accommodations may be necessary to afford such person equal opportunity to use and
enjoy a dwelling”). Plaintiffs may be able to show that the requested accommodation
was reasonable, even if the inability to comply with defendants’ policy for
documenting income was not caused by Edwards’s handicap. See US Airways, Inc.
v. Barnett, 535 U.S. 391, 398 (2002) (noting that a reasonable accommodation might

                                              -2-
involve making an exception to a facially neutral rule that others must obey in order
to allow a disabled employee to hold a position that he was able to perform).

       We vacate the dismissal of plaintiffs’ failure-to-accommodate claim, we affirm
in all other respects, and we remand to the district court for further proceedings
consistent with this opinion.
                        ______________________________




                                         -3-